Judge Pbyob
To the petition for a rehearing, filed by counsel for appellant, delivered the following response of the court, and extension of the original opinion:
It is evident that the act of February 3, 1869, is but an amendment to the original act of incorporation, and while its provisions are indefinite as to the manner in which counties and district stock is to be voted, the acts of March 11, 1870, and of the 26th of February, 1873, only make that certain which before was uncertain, or had been omitted from the original act of incorporation by giving the district a distinct name., and authorizing it to be represented by the county judge and justices of the county. It is insisted that the district had no power to sue or be sued; and that this being one of the essential requisites of such a corporation or incident thereto, it must be regarded as the mere agency of the people or the sovereign to subscribe the stock when voted for, and nothing more. While the act of 1869 is not perfect in all its parts, it is manifest, we. think, that the district could be sued upon its bonds, and if not, the liability having been created, the amended acts of 1870 and 1873 only furnish the means of enforcing that liability by providing *79a remedy by which the rights of the corporation may be asserted, and its liabilities enforced.
There has been no change of contract; but it is plain that proceedings in behalf of and against the corporation must be controlled by these amended enactments. They now constitute a part of the charter of the corporation. We see no reason for reversing the judgment below.
This is to be regarded as a part of, and an extension of, the original opinion. ■
Petition overruled.